                 Case 2:21-mj-00751-EJY Document 16 Filed 09/10/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336/Fax: (702) 388-6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                             Case No. 2:21-mj-00751-BNW

 9                   Plaintiff,                            Stipulation for an Order
                                                           Directing Probation to Prepare
10          v.                                             a Criminal History Report

11   ADRIAN RODRIGUEZ-BRITO,
       aka “Adrian Rodriguez,”
12     aka “Angel Rodriguez,”
13          Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States

17   Attorney, counsel for the United States of America, and Margaret Wightman Lambrose,

18   Assistant Federal Public Defender, counsel for Defendant ADRIAN RODRIGUEZ-

19   BRITO, that the Court direct the U.S. Probation Office to prepare a report detailing the

20   defendant’s criminal history.

21          This stipulation is entered into for the following reasons:

22          1.       The United States Attorney’s Office has developed an early disposition

23   program for immigration cases, authorized by the Attorney General pursuant to the

24
                 Case 2:21-mj-00751-EJY Document 16 Filed 09/10/21 Page 2 of 3




1    PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

2    extended to the defendant a plea offer in which the parties would agree to jointly request an

3    expedited sentencing immediately after the defendant enters a guilty plea.

4           2.       The U.S. Probation Office cannot begin obtaining the defendant’s criminal

5    history until after the defendant enters his guilty plea unless the Court enters an order

6    directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of

7    a defendant’s initial appearance when charged by indictment.

8           3.       The U.S. Probation Office informs the government that it would like to begin

9    obtaining the criminal history of defendants eligible for the early disposition program as

10   soon as possible after their initial appearance so that the Probation Office can complete the

11   Presentence Investigation Report by the time of the expected expedited sentencing.

12          4.       Accordingly, the parties request that the Court enter an order directing the

13   U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

14          DATED this 7th day of September, 2021.

15                                                       Respectfully Submitted,

16
      RENE L. VALLADARES                                 CHRISTOPHER CHIOU
17    Federal Public Defender                            Acting United States Attorney

18
      /s/ Margaret W. Lambrose                           /s/ Jared L. Grimmer
19    MARGARET WIGHTMAN LAMBROSE                         JARED L. GRIMMER
      Assistant Federal Public Defender                  Assistant United States Attorney
20    Counsel for Defendant ADRIAN
      RODRIGUEZ-BRITO
21

22

23

24


                                                     2
                 Case 2:21-mj-00751-EJY Document 16 Filed 09/10/21 Page 3 of 3




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                            Case No. 2:21-mj-00751-BNW

4                    Plaintiff,                           Order Directing Probation to Prepare
                                                          a Criminal History Report
5           v.                                            [Proposed]

6    ADRIAN RODRIGUEZ-BRITO,
       aka “Adrian Rodriguez,”
7      aka “Angel Rodriguez,”

8                    Defendant.

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served:

12          IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

13   report detailing the defendant’s criminal history.

14          DATED this 10th day of September, 2021.

15

16                                               HONORABLE ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24


                                                    3
